Citation Nr: 1434827	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for post-operative residuals of spontaneous left pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO, in part, continued a 10 percent disability rating assigned to the service-connected post-operative residuals of spontaneous left pneumothorax.  

A video conference hearing was held in May 2010 with the Veteran in Louisville, Kentucky, before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A transcript of the hearing testimony is in the claims file.

The appeal was remanded in August 2010 and July 2012 for further development.  The issue has since returned to the Board.


FINDING OF FACT

At no point during the appeal has the Veteran's post-operative residuals of spontaneous left pneumothorax resulted in pulmonary function testing revealing forced expiratory volume in one second (FEV-1) of 56 to 70 percent predicted, FEV-1/forced vital capacity (FVC) of 56 to 70 percent or DLCO of 56 to 65 percent predicted; the objective medical evidence does not reflect three or four scars that are unstable or painful.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for post-operative residuals of spontaneous left pneumothorax have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 7804-6844 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board most recently remanded this claim in July 2012 to comply with the original August 2010 remand directives.  Specifically, the RO was instructed to obtain a copy of the actual results of a PFT test addressed in the November 2008 VA examination (associated PFT testing was conducted in December 2008) and to obtain an addendum opinion to the September 2010 VA examination.  The December 2008 and the October 2010 PFT results were associated with the claims file and an addendum opinion was provided in September 2012.  The claim was readjudicated in a February 2013 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in May 2007, September 2008 and August 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examination reports have been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided a VA examination most recently in September 2012 to evaluate the current severity of his post-operative residuals of spontaneous left pneumothorax.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  The VA examiner provided a thorough description of the Veteran's post-operative residuals of spontaneous left pneumothorax.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The assignment of a particular diagnostic code (DC) is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran contends he is entitled to a rating in excess of 10 percent for post-operative residuals of spontaneous left pneumothorax.

The Veteran's post-operative residuals of spontaneous left pneumothorax condition has been rated as 10 percent disabling and analogous to DC 7804-6602.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 7804 pertains to painful and unstable scars and DC 6602 pertains to bronchial asthma.  

Under DC 6602, a 10 percent evaluation is warranted when the forced expiratory volume in one second (FEV-1) is 71 to 80 percent predicted, or; the FEV-1/forced vital capacity (FVC) is 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent evaluation is warranted when the FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required.  See 38 C.F.R. § 4.97

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are used for rating purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be performed and explains why.  38 C.F.R. § 4.96. 

When evaluating a disability based upon PFT results, post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used.  Id. 

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118. DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or six scars. Id.

The Board finds an analogous rating under DC 7804-6844 is a more appropriate for the Veteran's condition.  Under DC 6844, post-surgical residuals of pneumonectomy, etc will be rated under the general rating formula for restrictive lung diseases.  As this specifically addresses post-surgical residuals of a lung disease, DC 6844 more accurately describes the Veteran's condition than bronchial asthma under DC 6602.

The general rating formula for restrictive lung disease (DCs 6840-6845) assigns a 10 percent evaluation for is FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) 66 to 80 percent predicted.  A 30 percent disability rating is warranted where there is FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted if FEV-1 is 40 to 55 percent of predicted value; or FEV-1/FVC is 40 to 55 percent; or DLCO (SB) is 40 to 55 percent predicted; or if maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).   A 100 percent disability rating is warranted if FEV-1 is less than 40 percent of predicted value, or; FEV-1/FVC is less than 40 percent, or; DLCO (SB) is less than 40-percent predicted, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or there is cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the Veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6844. 

The Veteran submitted the instant claim for a rating in excess of 10 percent in November 2006, indicating that his condition had worsened.

On VA examination in June 2007 the Veteran reported that when the barometric pressure dropped he could feel the difference and that it felt like heaviness and his left chest ached.  He related that he had difficulty taking a deep breath and there used to be chest pain with taking a deep breath.  He reported having an unremarkable EKG in the past.  He indicated that he was in the hospital for the initial pneumothorax only, the date of first and last episodes were in 1968.  He stated that he had one episode, possibly two.  He endorsed discomfort in his chest at times.  Upon physical examination the Veteran had normal heart sounds, diaphragm excursion, and chest expansion.  There was chest wall scarring from surgery but no deformity of the chest wall.  There were no abnormal respiratory findings or any venous congestion or edema or any condition associated with pulmonary restrictive disease.  The diagnosis was residuals from spontaneous pneumothorax, status post thoracotomy with pleural abrasion and over sewing of pleural blebs.  The examiner indicated that the category of respiratory disease was "other" and described as residuals from spontaneous pneumothorax.  He noted that the etiology was spontaneous, and that the problem associated with the diagnosis was a spontaneous pneumothorax/painful scar.  He concluded that there were significant effects on occupational activities because on the days of low barometric pressure the Veteran was more tired and work was more difficult.  He noted that the effects on usual daily activities were mild.  He reported that there was a scar on the Veteran's trunk (anterior surface) in the left upper lateral chest wall.  The scar was 3 centimeters wide and 24 centimeters long.  The scar was tender to palpation.  There was no adherence to underlying tissue.  There was no limitation of motion or loss of function, no underlying soft tissue damage or skin ulceration or breakdown over scar.  The diagnosis was a scar secondary to surgery.  The examiner noted that test results were not included in the examination report.  

The Veteran was afforded a VA respiratory examination in November 2008.  The VA examiner referenced several VA treatment records regarding the Veteran's condition.  They included a November 2007 chest X-ray indicating that there appeared to be a slight pleural thickening at the left lung base, with an impression of no acute active disease of the chest.  The examiner also noted that early exercise training (EET) from May 2005 found: good exercise tolerance; exercise stress test without radionuclide; no ST-T wave changes with stress test; chest tightness in recovery for five minutes then resolved; negative for ischemia and good exercise tolerance.  He noted that there were no medical records in the claims file regarding the lung condition after military except for the VA examinations.  The Veteran reported the history of his condition from 1968 and provided consistent complaints to the VA examiner regarding barometric pressure and difficulty breathing.  He noted a long history of decreased stamina for physical activity since service.  He endorsed a history of shortness of breath on severe exertion, and non-angina chest pain located in the left side of his chest with a deep breath which was usually moderate but was severe at times.  He noted that the condition was intermittent and was worse in intensity and frequency when barometric pressure was low.  He related that pain could last three to four hours usually when the pain was severe rather than moderate.  He stated that he took prescription medication which was prescribed for a different condition but that it helped his chest pain.  He indicated that the course since onset had improved.  He endorsed daytime hypersomnolence and snoring.  He also reported a history of peripheral swelling.  He also reported that he had experienced hemoptysis a few times, with the last occurrence several years previously, he believed at time he had an illness.  He stated that in the fall of 2007 he had bronchitis and pneumonia.  He related that he slept with his head elevated using a special bed due to feeling uncomfortable and having trouble resting lying down.  He could not specifically state that he was short of breath while lying down.  He indicated that he had shortness of breath with activities such as working in the yard and putting hay in the top of the barn.  He indicated that he snored and felt that he had periods of daytime drowsiness but had no history of sleep apnea or witnessed sleep apnea.  He noted that if he sat for long periods of time he could have ankle swelling.  He indicated that he started smoking while in the Army and quit in 1973.  

Upon physical examination in November 2008, PFT results were normal.  The flow volume loop indicated evidence of fixed airway obstruction possibly of the upper airway.  The lung volume measurements were normal.  The diagnosis was left pneumothorax, status post left thoracotomy for recurrent pneumothorax with normal airflow rates.  The examiner concluded that effects on the Veteran's employment were significant due to lack of stamina and other problems.  He noted that the Veteran had days when he could not take care of the chores around his farm due to shortness of breath in the heat.  He indicated that there was no effect on feeding, bathing, toileting, shopping, grooming or recreation.  He concluded that there were moderate effects on chores and exercise and there was a severe effect on sports.  

A VA examination addendum from December 2008 noted the examination results and stated the referring question was whether the Veteran needed follow up for the PFT evidence of fixed airway obstruction, possibly of the upper airway.  

The December 2008 PFT results were associated with the file and indicated a FEV-1 of 102 predicted and a FEV-1/FVC predicted of 113, which was interpreted as "normal" by the November 2008 VA examiner.  

In addition to the VA treatment records discussed in the VA examinations, the VA treatment records reflect consistent subjective complaints.  For example, the Veteran had complaints of deep coughing and pain in his chest wall.  See e.g., VA treatment record from May 1, 2008 and December 28, 2008 VA Emergency Department Record.  The VA treating physicians noted abnormal pulmonary function testing findings from the November 2008 VA examination which suggested fixed pulmonary obstruction.  See e.g., February 4, 2009 and February 11, 2009.  The VA treatment records do not include the results of relevant pulmonary function testing.   

In May 2010 the Veteran testified at a Board hearing with consistent complaints of symptoms.  He indicated that he had limited activity, pain on exertion and pain with low barometric pressure which came and went.  He related that he had undergone several PFTs and was told he had abnormal airflow, air volume and abnormal breathing.  He stated that he received pain medication and Flonase which helped.  He testified that his symptoms were intensified by barometric pressure and physical activity.  He noted that since the surgery, he became short of breath and had painful breathing upon exertion.  He indicated that he was unable to do activities with his children while they were growing up such as playing basketball.  He noted that when he had attacks he was "down" for the rest of the day.  He stated that he had bouts with infections such as pneumonia, twice in one year.  He noted that he was bedridden when he had pneumonia.  He indicated that he worked part-time and that his job was affected because he couldn't take extreme heat very well and on humid days he was really slow.  He noted that air conditioning allowed him to breathe in a comfortable manner.

The Veteran was afforded a VA examination in September 2010 as instructed by the Board in August 2010.  The examiner reviewed the early exercise training (EET) report from May 2008 and a chest X-ray from December 2008 referenced in the November 2008 VA examination.  The Veteran reported consistent subjective complaints of dyspnea and non-angial chest pain.  The diagnosis was left pneumothorax without objective medical evidence of residual pulmonary disease caused by pneumothorax.  The examiner noted that the Veteran worked part-time as a consultant, and that work sometimes required stair climbing which at times resulted in shortness of air.  The effect on occupational activities included decreased mobility, lack of stamina and pain.  The examiner noted that there were effects on usual daily activities.  He indicated that the Veteran lived on a farm and that exertion was sometimes required.  He noted that chest pain and shortness of air impacted the Veteran's ability to do the activities.  He indicated that lack of stamina affected activities such as exercise and recreation.  

The October 2010 PFT results were associated with the file and indicated a FEV-1 of 110 predicted and a FEV-1/FVC predicted of 119, which was interpreted as "normal" by the September 2010 VA examiner.  Airflow rates, lung volume measurements, diffusing lung capacity were all normal and it was noted that comparison with prior pulmonary function studies indicated no significant change since December 2008.  

As instructed by the Board, the Veteran was provided a September 2012 VA examination to clarify several issues not adequately addressed in the September 2010 VA examination.  

The 2012 VA examiner addressed whether the Veteran's complaints of shortness of breath and chest pain on exertion as noted in the September 2010 VA examination as well as a previous diagnosis of true vocal cord lesions were part and parcel of the Veteran's service connected residuals of a left pneumothorax.  The VA examiner explained that a medical record review did not reveal any additional substantial pulmonary, cardiac or restrictive condition suggesting an alternate etiology for the Veteran's subjective symptoms of exertional shortness of breath.  By this, there were normal CT findings, chest X-ray and exercise (cardiac stress testing) nullifying the idea of the presence of an additional underlying condition responsible for the Veteran's current symptoms.  She noted that the Veteran's current reported symptoms were near identical to those reported to those at the time of separation.  She indicated that although there were past bouts of pneumonia, the conditions clinically resolved without residuals, again leaving solely the claimed condition as the most likely etiological agent.  She reviewed the conflicting medical evidence and noted the true vocal cord lesion of record from March 2009 was a separate and unrelated condition.    

The 2012 VA examiner found the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, bronchodilators, antibiotics or outpatient oxygen therapy.  She noted that imaging studies performed in December 2008 found no apparent active cardiopulmonary disease.  She further noted that a January 2009 CT scan indicated a normal chest with no striking lesions of the upper airway.  She indicated that PFT testing from October 2010 accurately reflected the Veteran's current pulmonary function, and that FEV-1/FVC most accurately reflected the Veteran's level of disability at 119 percent predicted.  She pointed out that DLCO was 95 percent predicted, and that post-bronchodilator results were not completed because pre-bronchodilator results were normal.  Exercise capacity testing was performed and the Veteran had maximum oxygen consumption of 15-20 ml/kg/min (with cardiorespiratory limit).  However, an addendum from October 2012 detailed that the Veteran's exercise test of record was interpreted as "good exercise tolerance" which would therefore, correlate with a maximum oxygen consumption of 26-28 ml/kg/min with no cardiorespiratory limit.  Despite the correction, the examiner noted that the corrected oxygen consumption level was not due to the Veteran's history of pneumothorax or the scar related to the in-service treatment of record.  There were no other diagnostic test findings.  The examiner explained that the September 2010 pulmonary function test results were achieved pre-drug therapy, and that no post drug testing was performed as the pre-drug results were normal.  The examiner indicated that the Veteran's respiratory condition impacted his ability to work.  The Veteran reported he was partially retired but that he did experience exertional dyspnea during work as an electrical engineer.  He related that despite these symptoms he "worked through it."  The examiner concluded that the Veteran's ability to maintain substantially gainful employment was not compromised due to the condition.  

Upon careful review of the evidence of record, the Board finds the Veteran's post-operative residuals of spontaneous left pneumothorax do not meet the requirements for a higher 20 percent rating under DC 7804-6844 throughout the entire appeal period.  

The Veteran's scar has not more closely approximated a rating of 20 percent under DC 7804.  The Veteran has only one painful scar due to the residuals of his surgery.  Therefore, a higher 20 percent rating is not warranted for his post-operative residuals of spontaneous left pneumothorax.

The Veteran's pulmonary function testing has not resulted in a rating in excess of 10 percent under DC 6844 as the findings to not provide for a compensable rating under the general rating formula for restrictive lung disease for the entire appeal period.  As noted above, the November 2008 VA examiner indicated the PFT was normal and the results indicated a FEV-1/FVC of 113 predicted.  The September 2010 VA examiner indicated the PFT was again normal with no significant change since December 2008, and the results indicated FEV-1/FVC of 119.  The September 2012 VA examiner used the PFT results from the September 2010 VA examination and indicated the Veteran's FEV-1/FVC most accurately reflected the Veteran's level of disability.  Therefore, a higher 30 percent rating is not warranted for restrictive lung disease because the evidence does not show FEV-1/FVC was 56 to 70 percent.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Board notes are other DCs relating to diseases of the trachea and bronchi.  However, the Veteran's FEV-1/FVC, DLCO (SB) and maximum oxygen consumption rates do not meet the requirements for a compensable evaluation under DCs 6600 (Bronchitis, chronic), DC 6602 (Asthma, bronchial) DC 6603 (Emphysema, pulmonary) or DC 6604 (Chronic obstructive pulmonary disease).  Further, the Veteran does not require any daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication as required under DC 6602 and he does not have incapacitating episodes of infection two to four weeks total duration per year, or daily productive sputum that is at times purulent or blood-tinged and that requires prolonged antibiotic usage more than twice per year as required under DC 6601 (Bronchiectasis).  

The Board accepts the Veteran's statements concerning his difficulty breathing, pain, and shortness of breath.  The Veteran is competent to report symptoms that are perceivable to him.  However, the Veteran is not competent to assign particular pulmonary function test findings to his disability or to identify which result more accurately reflects the level of disability associated with his service-connected lung disability.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The disability evaluation in this case is predicated on medical findings, PFT results-such findings are is not susceptible to lay observation.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for a higher disability evaluation, the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.  The Veteran has no particular medical expertise.

In sum, the evidence of record does not support a rating in excess of 10 percent, for post-operative residuals of spontaneous left pneumothorax during the entire period under appeal.  

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected post-operative residuals of spontaneous left pneumothorax.  A comparison between the level of severity and symptomatology of the Veteran's service-connected post-operative residuals of spontaneous left pneumothorax with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Even still, the record does not show that the Veteran has required hospitalization, or has lost significant periods of work, due to his post-operative residuals of spontaneous left pneumothorax.  In short, the evidence does not support the proposition that the Veteran's service connected post-operative residuals of spontaneous left pneumothorax presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).


ORDER

Entitlement to an evaluation in excess of 10 percent for post-operative residuals of spontaneous left pneumothorax is denied.



____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


